In an action by a guardian ad litem to recover damages for personal injuries to Joseph P. Rocchio, an infant, and for loss of services and for medical expenses incurred, the proof shows that Joseph P. Rocchio was eighteen years old and employed as a golf caddy. He was on a fairway adjacent to that on which the defendant was playing. Between the tee from which the defendant drove and the plaintiff, who was about 175 feet away, there were some trees, and it was shown the defendant’s stroke propelled the ball away from its intended flight and struck the caddy. Judgment dismissing the complaint at the close of the plaintiff’s case unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagerty, Davis, Adel and Taylor, JJ.